At the April term, 1924, of the circuit court of Mobile county, this appellant was indicted, arraigned, tried, and convicted for the offense of robbery. The jury fixed his punishment at imprisonment in the penitentiary for a term of 10 years. From the judgment of conviction this appeal is taken. The appeal is upon the record proper, there being no bill of exceptions. The trial judge certifies that the time fixed by law for presenting a bill of exceptions has passed, and that no bill of exceptions has been presented. The record has been examined, and in all respects appears to be regular. The judgment of conviction appealed from will stand affirmed. Affirmed.